DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/04/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The US Patent Application Publications 2017/0014326 to Dayanim published Jan 19 2017 and 2010/0026204 to Hente published Feb 4 2010, respectively referred to in the information disclosure statement as to Consensus Orthopedics Inc published May 25 2017 and to Heaton published October 14 2010, have not been considered. There may be a typographical error in the publication numbers. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the ambulation data" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as drawing antecedence from the recorded steps of the patient.
Claim 5 recites the limitation "the steps to satisfy the ambulatory routine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 9 recites the limitation “assigning a plurality of patients a wearable biosensor device” in line 4 and “the biosensor device associated with each patient of the plurality of patients” in line 6. It is unclear whether multiple patients are assigned the same single device or if each patient is assigned their own device. For examination purposes, it will be interpreted as each patient being assigned their own device.
Claim 9 recites the limitation “the optimal steps” in line 8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 9 recites the limitation “ambulation routine” in line 8. This limitation lacks an article such as “the” or “an”, and so it is unclear whether this is a new element or intends to draw antecedence from the “daily ambulation routine” of line 5. For examination purposes, it will be interpreted as drawing antecedence from the element of line 5.
Claim 10 recites the limitation "the ambulation data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as drawing antecedence from the recorded steps of each patient.

Claim 12 recites the limitation "the ambulation data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as drawing antecedence from the recorded steps of each patient.
Claim 13 recites the limitation “the steps to satisfy the ambulatory routine” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 15 recites the limitation "the ambulation data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as drawing antecedence from the recorded steps of each patient.
Claim 16 recites the limitation "the ambulation data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as drawing antecedence from the recorded steps of each patient.
Claims 2-4, 6-8, and 14 are rejected by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Using Fitbit to Monitor Ambulation in Patients After Surgery”, hereinafter Daskivich, in view of US 2017/0143261, hereinafter Wiedenhoefer.
Regarding claim 1, Daskivich teaches a method of monitoring ambulation therapy after a medical procedure (title, brief summary) comprising: providing a patient with an ambulatory routine (detailed description: daily ambulation orders entered by the provider team as part of routine practice); monitoring the ambulatory routine using a wearable biosensor device operable to track steps of the patient (detailed description: investigators monitor daily steps taken and active minutes, fitbit device is placed on participants’ wrists); recording the steps of the patient in following the ambulatory routine (detailed description: fitbit device records fitbit data; intervention: patients will be fitted with a fitbit after surgery, which will monitor steps and active minutes for the duration of hospitalization).
Daskivich does not teach displaying the ambulation data on a periodic basis.
However, Wiedenhoefer teaches displaying ambulation data on a periodic basis (Fig. 9, 10, 11, 12, paras [0134]-[0138]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Daskivich to include displaying ambulation data on a periodic 
Regarding claim 2, Daskivich and Wiedenhoefer teach the method of claim 1, wherein the ambulation data for the patient is displayed in comparison to an average patient undergoing the medical procedure (Wiedenhoefer, para [0138], display average patient time to the range of motion goal or the like to motivate the patient).
Regarding claim 3, Daskivich and Wiedenhoefer teach the method of claim 1, wherein the ambulation data is displayed in comparison to an ambulation goal of the ambulatory routine (Wiedenhoefer, para [0135]).
Regarding claim 4, Daskivich and Wiedenhoefer teach the method of claim 1, further comprising analyzing the ambulation data to determine compliance with post procedure metrics (Daskivich, brief summary: study will evaluate whether information on postoperative ambulation from fitbits can improve surgeons’ ability to monitor ambulation and identify patients at risk for prolonged length of stay, 30-day readmissions, and discharge to transitional care after major surgery; detailed description: physicians provide data on estimated daily ambulation using a standard formatted scale, surgeons assess daily ambulation in the medical record, physicians record daily estimates of ambulatory states according to standardized items, investigators will collect information on daily ambulation orders as entered by the provider team as part of routine practice, investigators will also query the medical record for information regarding disposition outcomes).
Regarding claim 6, Daskivich and Wiedenhoefer teach the method of claim 1, wherein the recorded steps are stored in a medical institution server accessible by medical professionals (Wiedenhoefer, paras [0052], [0053], [0144]).

Regarding claim 8, Daskivich and Wiedenhoefer teach the method of claim 1, wherein the ambulation data is displayed on a display device accessible to the patient (Wiedenhoefer, para [0133], user interface on patient device).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daskivich and Wiedenhoefer as applied to claim 1 above, and further in view of NPL Document “These Shoes Are Made for Walking: Sensitivity Performance Evaluation of Commercial Activity Monitors under the Expected Conditions and Circumstances Required to Achieve the International Daily Step Goal of 10,000 Steps”, hereinafter O’Connell.
Regarding claim 5, Daskivich and Wiedenhoefer teach the method of claim 1, but do not teach wherein the ambulatory routine includes a physical route to guide the patient that includes the steps to satisfy the ambulatory routine.
However, O’Connell teaches an ambulatory routine that includes a physical route to guide the patient that includes the steps to satisfy the ambulatory routine (Fig. 2, prescribed walking route).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich and Wiedenhoefer such that the ambulatory routine includes a physical route to guide the patient that includes the steps to satisfy the ambulatory routine, as taught by O’Connell, in order to mimic the typical combination of physical activities, such as recreational, leisure-time, occupational, household, etc, that would be used to achieve a recommended step count, and to take into account how various surfaces can affect step count (O’Connell, page 3, first paragraph).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Using Fitbit to Monitor Ambulation in Patients After Surgery”, hereinafter Daskivich, in view of NPL Document “In-patient Step Count Predicts Re-hospitalization After Cardiac Surgery”, hereinafter Takahashi. 
	Regarding claim 9, Daskivich teaches a method of analyzing ambulation data from patients after a medical procedure (title, brief summary) comprising: assigning a plurality of patients a wearable biosensor device after the plurality of patients undergo a medical procedure (study population: surgical inpatients who have undergone one of the following: robotic cystectomy, open colectomy, abdominal hysterectomy, esophagectomy, lung lobectomy, gastric bypass, or hip replacement; intervention: patients will be fitted with a fitbit after surgery); instructing the plurality of patients to adhere to a daily ambulation routine (detailed description: daily ambulation orders entered by the provider team as part of routine practice); recording step data from the biosensor device associated with each patient of the plurality of patients (detailed description: fitbit device records fitbit data; intervention: patients will be fitted with a fitbit after surgery, which will monitor steps and active minutes for the duration of hospitalization).
	Daskivich does not teach analyzing the recorded step data to determine the optimal steps for ambulation routine associated with the medical procedure.
	However, Takahashi teaches analyzing recorded step data to determine the optimal steps for an ambulation routine associated with a medical procedure (abstract, number of steps recorded by triaxial accelerometer and analyzed in results section, optimal steps was 1308 with hazard ratio of 7.58 if patient took fewer steps, analysis revealed that the strongest predictor of cardiac re-hospitalization was a low step count prior to discharge).

Regarding claim 12, Daskivich and Takahashi teach the method of claim 9, further comprising analyzing the ambulation data to determine compliance with post procedure metrics (Daskivich, brief summary: study will evaluate whether information on postoperative ambulation from fitbits can improve surgeons’ ability to monitor ambulation and identify patients at risk for prolonged length of stay, 30-day readmissions, and discharge to transitional care after major surgery; detailed description: physicians provide data on estimated daily ambulation using a standard formatted scale, surgeons assess daily ambulation in the medical record, physicians record daily estimates of ambulatory states according to standardized items, investigators will collect information on daily ambulation orders as entered by the provider team as part of routine practice, investigators will also query the medical record for information regarding disposition outcomes).

Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daskivich and Takahashi as applied to claim 9 above, and further in view of Wiedenhoefer.
Regarding claim 10, Daskivich and Takahashi teach the method of claim 9, but do not teach wherein the ambulation data for the patient is displayed in comparison to an average patient undergoing the medical procedure.
However, Wiedenhoefer teaches wherein the ambulation data for the patient is displayed in comparison to an average patient undergoing the medical procedure (Wiedenhoefer, para [0138], display average patient time to the range of motion goal or the like to motivate the patient).

Regarding claim 11, Daskivich and Takahashi teach the method of claim 9, but do not teach wherein the ambulation data is displayed in comparison to an ambulation goal of the ambulatory routine
However, Wiedenhoefer teaches wherein the ambulation data is displayed in comparison to an ambulation goal of the ambulatory routine (Wiedenhoefer, para [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich and Takahashi such that the ambulation data is displayed in comparison to an ambulation goal of the ambulatory routine, as taught by Wiedenhoefer, so that the patient can be aware of the current status towards attaining those goals (Wiedenhoefer, para [0135]).

Regarding claim 14, Daskivich and Takahashi teach the method of claim 9, but do not teach wherein the recorded steps are stored in a medical institution server accessible by medical professionals.
However, Wiedenhoefer teaches wherein recorded steps are stored in a medical institution server accessible by medical professionals (Wiedenhoefer, paras [0052], [0053], [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich and Takahashi such that the recorded steps are stored in a medical institution server accessible by medical professionals, as taught 
Regarding claim 15, Daskivich and Takahashi teach the method of claim 9, but do not teach wherein the ambulation data is displayed to the patient on the biosensor device.
However, Wiedenhoefer teaches ambulation data being displayed to the patient on the biosensor device (Wiedenhoefer, para [0133], user interface on patient device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich and Takahashi such that the ambulation data was displayed to the patient on the biosensor device, as taught by Wiedenhoefer, in order to be useful for showing patient exercise history and progress (Wiedenhoefer, para [0135]).
Regarding claim 16, Daskivich and Takahashi teach the method of claim 9, but do not teach wherein the ambulation data is displayed on a display device accessible to the patient.
However, Wiedenhoefer teaches ambulation data being displayed on a display device accessible to the patient (Wiedenhoefer, para [0133], user interface on patient device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich and Takahashi such that the ambulation data was displayed on a display device accessible to the patient, as taught by Wiedenhoefer, in order to be useful for showing patient exercise history and progress (Wiedenhoefer, para [0135]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Daskivich and Takahashi as applied to claim 9 above, and further in view of O’Connell.
Regarding claim 13, Daskivich and Takahashi teach the method of claim 9, but do not teach wherein the ambulatory routine includes a physical route to guide the patient that includes the steps to satisfy the ambulatory routine.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to modify the method of Daskivich and Wiedenhoefer such that the ambulatory routine includes a physical route to guide the patient that includes the steps to satisfy the ambulatory routine, as taught by O’Connell, in order to mimic the typical combination of physical activities, such as recreational, leisure-time, occupational, household, etc, that would be used to achieve a recommended step count, and to take into account how various surfaces can affect step count (O’Connell, page 3, first paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.W./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791